NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4569-14T2

ALISON MOSES,

        Plaintiff-Appellant,

v.

ROBERT J. MANALO,

        Defendant-Respondent,

and

GREGORIO L. MANALO,

     Defendant.
________________________________

              Argued March 7, 2017 – Decided August 10, 2017

              Before Judges Reisner and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-4670-
              11.

              Matthew B.      Weisberg    argued    the   cause    for
              appellant.

              Daniel J. Pomeroy argued the cause for
              respondent (Pomeroy, Heller & Ley, LLC,
              attorneys; Mr. Pomeroy, on the brief; Karen
              E. Heller, attorney, on the brief).


PER CURIAM
     Plaintiff Alison Moses, a Florida resident covered by a

Florida automobile insurance policy, was driving a rental car west

on Interstate Route 78 when she was rear-ended by an automobile

driven by defendant Robert J. Manalo.            During the subsequent

litigation, the trial court entered an order on January 31, 2014,

which   granted   defendant's   pre-trial      motion,    declaring      that

plaintiff's   bodily   injury   claim    was   subject    to   the   lawsuit

limitation threshold through application of the Deemer Statute,

N.J.S.A. 17:28-1.4, and    N.J.S.A. 39:6A-8(a).

     At trial, the jury found defendant negligent, but did not

award plaintiff any damages because it determined that she failed

to prove that she sustained a permanent injury as required by the

lawsuit limitation.    On April 27, 2015, the court entered an order

dismissing her complaint due to the no cause of action verdict.

     Before us, without citing any legal authority, plaintiff

contends the January 31 order, declaring that the Deemer Statute

applies and subjects her claim to the lawsuit limitation, is

"prejudicial reversible error."        We disagree.

     The salient facts are not in dispute, and the issue presented

is a question of law, which we review de novo.           Davis v. Devereux

Found., 209 N.J. 269, 286 (2012).

     Initially, however, we are constrained to point out that

plaintiff's appeal is procedurally deficient.         A notice of appeal

                                   2                                 A-4569-14T2
must "designate the judgment, decision, action or rule, or part

thereof appealed from." R. 2:5-1(f)(3)(A). It is well-established

"that it is only the orders designated in the notice of appeal

that are subject to the appeal process and review."       W.H. Indus.,

Inc. v. Fundicao Balancins, Ltda., 397 N.J. Super. 455, 458 (App.

Div. 2008); 1266 Apartment Corp. v. New Horizon Deli, Inc., 368
N.J. Super. 456, 459 (App. Div. 2004).           Plaintiff's notice of

appeal fails to indicate that she is appealing the court's January

31 order, applying the lawsuit limitation.          Further, Rule 2:6-

1(a)(1) requires that the appendix contain a "statement of all

items submitted to the [trial] court" and copies of those items.

Plaintiff had not provided us with a transcript of the argument

or the court's decision.1      Nevertheless, after considering the

record that was provided, we are able to conduct meaningful review

of the court's order that the lawsuit limitation applies to

plaintiff's claim.     See R. 2:8-2; R. 2:9-9.

     At the time of the accident, plaintiff was driving a rental

automobile.   She had a Florida insurance policy that covered her

personal automobile.    It also covered her for damages arising out

of her use of "a non-owned auto," defined as "a private passenger,


1
  Defendant's brief states there is a transcript of the January
31, 2014 proceeding, but it is not part of the record on appeal.
Further, it is unclear whether the trial court placed its decision
on the record at the proceeding.

                                  3                            A-4569-14T2
farm or utility auto or trailer not owned by or furnished for the

regular use of either you or a relative, other than a temporary

substitute auto.    An auto rented or leased for more than 30 days

will be considered as furnished for regular use."         The policy

further provided that "[w]hen the policy applies to the operation

of a motor vehicle outside of your state, we agree to increase

your coverages to the extent required by local law." Consequently,

the rental automobile she was driving was covered by her Florida

policy.

     In our state, the Deemer Statute requires an out-of-state

insurer authorized to transact business in New Jersey to include

standard personal injury protection (PIP) coverage pursuant to

N.J.S.A. 39:6A-4 "whenever the automobile or motor vehicle insured

under the policy is used or operated in this State."          N.J.S.A.

17:28-1.4.       Since   plaintiff's   insurance   provider   provided

insurance coverage in New Jersey, we therefore agree with the

trial court's order that the Deemer Statute applied and plaintiff's

claim was subject to the lawsuit limitation.

     Affirmed.




                                   4                           A-4569-14T2